Case 19-51291-tnw      Doc 103      Filed 11/12/19 Entered 11/12/19 10:25:45   Desc Main
                                   Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

IN RE:
                                                                      CASE NO. 19-51291
GIGA ENTERTAINMENT MEDIA, INC.                                        CHAPTER 7

         DEBTOR


                NOTICE OF DISCLOSURE OF GLB2019, LLC MEMBERS


         Comes GLB2019, LLC (“GLB2019”), by counsel, pursuant to this Court’s Scheduling

Order on Sale Motion [ECF No. 102] entered on November 7, 2019, and hereby discloses the

following list of members of GLB2019, LLC:

         A. Managing Members of GLB2019

               1. Robert Morello
               2. James Massa

         B. Non-managing Members of GLB2019

               1.   Brent Harris
               2.   Cindy Meengs
               3.   Jim Smith
               4.   Joe Skrapits
               5.   John Price
               6.   Scott Lloyd
               7.   Serge Abend

                                                 Respectfully submitted,

                                                 DELCOTTO LAW GROUP PLLC

                                                 /s/ Dean A. Langdon
                                                 KY Bar No. 40104
                                                 200 North Upper Street
                                                 Lexington, KY 40507
                                                 Telephone: (859) 231-5800
                                                 Facsimile: (859) 281-1179
                                                 dlangdon@dlgfirm.com
                                                 COUNSEL FOR GLB2019, LLC
Case 19-51291-tnw             Doc 103         Filed 11/12/19 Entered 11/12/19 10:25:45   Desc Main
                                             Document      Page 2 of 2




                                          CERTIFICATE OF SERVICE

         This document has been electronically filed and served via the Court’s ECF System on

November 12, 2019.

                                                            /s/ Dean A. Langdon
                                                            COUNSEL FOR GLB2019, LLC
\Pleadings\Notice of GLB2019 Members 20191111.doc




                                                        2
